   Case 4:19-cr-00201-RSB-CLR Document 57 Filed 07/01/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cr-201

        v.

 ALFRED WISHER,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 29, 2020, Report and Recommendation, (doc. 52), to which no party has filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 52), as the

opinion of the Court. Therefore, the Court finds that defendant is COMPETENT to stand trial

pursuant to 18 U.S.C. § 4241.

       SO ORDERED, this 1st day of July, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
